Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 11/19/2021 is acknowledged. Claims 1-4, 6-9, 11-12 and 14-16 are currently pending in this application. Claim 1 has been withdrawn. Claims 5 and 13 have been newly cancelled. Claims 2-4 and 6-8 have been amended. Accordingly, claims 2-4, 6-9, 11-12 and 14-16 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Withdrawn Objections/Rejections
Applicant’s arguments, filed 11/19/2021, with respect to claims 2-9 and 11-16 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 2-9 and 11-16 under 112(b) has been withdrawn. The arguments are persuasive because applicant have amended the claims such that they no longer present the indefiniteness issues pointed out in the previous office action. 

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 7, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 4 recites “wherein a concentration of the diammonium hydrogen phosphate” and “a concentration of the calcium nitrate”. The recitation “a concentration” in these phrases makes it unclear whether the concentrations are for the previously recited diammonium hydrogen phosphate and calcium nitrate in claim 3 or whether the concentrations are not for those recited in claim 3. The claim should recite “the concentration” instead of “a concentration” to make it clear that it is referring to the previously recited diammonium hydrogen phosphate and calcium nitrate in claim 3. 
Claim 6 recites “wherein the hydroxyapatite-suspending sodium alginate solution of which the mass fraction is 2% and the hydroxyapatite-suspending polyvinyl alcohol solution of which the mass fraction is 80%”. This phrase makes the claim indefinite because the hydroxyapatite-suspending sodium alginate solution contains the second sodium alginate which is added into the hydroxyapatite suspension and the hydroxyapatite-suspending polyvinyl alcohol solution contains the polyvinyl alcohol which is also added into the hydroxyapatite suspension and the above phrase in claim 6 makes it unclear the mass fraction of which component it is referring to because both preparations are added into the hydroxyapatite suspension wherein one component which is added is the second sodium alginate and the other component which is added is polyvinyl alcohol. To clarify this limitation in the claim, it should instead recite “wherein the second sodium alginate of which the mass fraction is 2% and the polyvinyl alcohol of which the mass fraction is 80%”. This way it is clear which component is being referred to with respect to the mass fraction amount.  This is supported in paragraph 0013 of the specification as originally filed.
Similarly, claim 7 also recites “wherein a volume ratio of the hydroxyapatite-suspending sodium alginate solution to the hydroxyapatite-suspending polyvinyl alcohol solution”. This recitation is unclear 
Also, the recitation “a volume ratio” in the phrase above in claim 7 makes it unclear whether the volume ratio is for the previously recited hydroxyapatite-suspending sodium alginate solution and the hydroxyapatite-suspending polyvinyl alcohol solution in claim 2 or whether the volume ratio is not for those recited in claim 2. The claim should recite “the volume ratio” instead of “a volume ratio” to make it clear that it is referring to the previously recited hydroxyapatite-suspending sodium alginate solution and the hydroxyapatite-suspending polyvinyl alcohol solution in claim 2.  
Claims 12, 14 and 15 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-9, 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 106178065A; Dec. 7, 2016) in view of Sohail et al. (J Mater Sci: Mater Med (2015) 26:136) and Li et al. (CN 104117341A; Oct. 29, 2014). 
Xie throughout the reference teaches moxifloxacin (antibacterial drug) loaded electrospinning film antibacterial dressing. It teaches the preparation method of an antibacterial dressing containing moxifloxacin electrospun membrane wherein the preparation method comprises preparing a polyvinyl alcohol (PVA) solution with mass concentration being 8%-14%, preparing a sodium alginate (SA) solution with the mass concentration being 2%-3%, transferring and mixing the PVA solution and the SA solution at a volume ratio of (1:4) to (4:1), and adding a certain amount of moxifloxacin hydrochloride (MH) to 
Xie does not teach the addition of hydroxyapatite in the polyvinyl alcohol and sodium alginate solutions taught by Xie. However, this deficiency is cured by Sohail et al.
Sohail discloses development of an anti-bacterial wound dressing wherein nanofibrous mats, hydrogels and films were synthesized from chitosan, polyvinyl alcohol and hydroxyapatite (Abstract). The references teaches that Hydroxyapatite (HA) has been widely used in various biomedical fields such as tissue engineering and drug delivery because of its good properties such as biocompatibility, osteoconductivity, bioactivity, biodegradability and low solubility. It teaches that the addition of hydroxyapatite could improve the activity and viability of cells on composites. Similarly it improves both mechanical and cell attachment properties of the alginate scaffolds and has been widely reported as a carrier of drug in drug delivery applications due to its greater mechanical strength and chemical similarity to bone (Page 2, left column, Para. 3).
While Sohail teaches the incorporation of hydroxyapatite, it does teach the instantly claimed preparation method to obtain the sodium alginate stabilized hydroxyapatite suspension. However, this deficiency is cured by Li et al.
	Li discloses a method of preparing a nanohydroxyapatite/sodium alginate composite. It teaches the method comprises step 1 which includes quickly pouring a diammonium hydrogen phosphate aqueous solution in the aqueous solution of calcium nitrate at 80 C according to molar ratio Ca/P of 1.67, stirring and mixing uniformly. After reacting for 1 hour, the precipitate was centrifuged, rinsed with deionized water, and re-dispersed in deionized water. The method further teaches step 2 which 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Xie to incorporate the teachings of Sohail and Li and include hydroxyapatite into the teachings of Xie as taught by Sohail. One would have been motivated to do so because, as discussed supra, Sohail teaches that hydroxyapatite improves both mechanical and cell attachment properties of the alginate scaffolds and has been widely reported as a carrier of drug in drug delivery applications due to its greater mechanical strength. The Xie reference discloses that electrospinning as a wound dressing has a high porosity that is conducive to cell adhesion and proliferation, has good air and moisture permeability, and has certain adsorption effect on wound permeate and that these advantages provide good environment for wound repair and healing. Since Xie teaches the wound dressing having good cell adhesion is favorable, one skilled in the art would have been motivated to incorporate hydroxyapatite into the teachings of Xie because Sohail teaches that hydroxyapatite improves both mechanical and cell attachment properties of the alginate scaffolds. Moreover, both Xie and Sohail teaches wound dressings which include polyvinyl alcohol and alginates 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Xie to incorporate the teachings of Sohail and Li and include the preparation method of nano-hydroxapatite/sodium alginate taught by Li into the teaching of Xie. One would have been motivated to do so because Li discloses that the preparation method it teaches has the advantage that the preparation process is simple and controllable, the raw material resource is wide, the cost is low, environment is protected, the uniform mixing of the hydroxyapatite nano-particles and sodium alginate is achieved and the uniform dispersion of the hydroxyapatite nanoparticles is maintained (Abstract; Summary of Invention). The Xie reference in paragraph 0058 also discloses the spinning solution comprising polyvinyl alcohol and sodium alginate are dispersed and dissolved evenly and thus one skilled in the art would have been further motivated to incorporate the preparation method of Li because Li teaches that its method allows uniform mixing and uniform dispersion of hydroxyapatite. Thus, one of ordinary skill in the art looking the incorporate hydroxyapatite into the teachings of Xie would have been strongly motivated to use the preparation method of Li because of the various benefits of this method taught by Li. 
With respect to the mass fraction of 18% for polyvinyl alcohol solution recited in claim 6, Xie teaches polyvinyl alcohol (PVA) solution with mass concentration being 8%-14%. Even though the mass concentration of PVA taught by Xie does not read on the instantly claimed mass concentration, it is held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, “The normal desire of scientists or artisans to improve In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. The Xie reference discloses a mass concentration of PVA and it would have been obvious to one skilled in the art to use that as the starting point and determine the optimum mass concentration during routine optimization. 
With respect to the concentration of sodium alginate in the suspension and the concentration of hydroxyapatite recited in instant claim 5, as discussed above, Li discloses adding 0.1821 g of sodium alginate to a suspension containing 0.1821 g of hydroxyapatite (36.2ml), which equates to about 5 mg/mL of both sodium alginate and hydroxyapatite. Even though the concentrations of these two in the suspension do not overlap on the instantly claimed concentrations, it is held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. The Li reference discloses concentrations of sodium alginate and hydroxyapatite in the suspension and it would have been obvious to one skilled in the art to use that as the starting point and determine the optimum concentrations during routine optimization. 
With respect to the instantly claimed recitation in claim 2(b), there are two possible method steps wherein the hydroxyapatite is either added separately to each sodium alginate and polyvinyl alcohol solution first and then the two are mixed or the hydroxyapatite, the sodium alginate and polyvinyl alcohol are added together in one step. It would have been obvious to one skilled in the art to Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). see MPEP 2144.04. Thus, absence any unexpected results of the claimed sequence of adding ingredients, the method steps recited in claim 2 (b) would have been prima facie obvious.
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 2, 3, 4, 6-9, 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 106178065A; Dec. 7, 2016) in view of Sohail et al. (J Mater Sci: Mater Med (2015) 26:136) and Li et al. (CN 104117341A; Oct. 29, 2014) as applied the claims 2, 5-7, 9 and 11-16 above and further in view of Chung et al. (Artificial Cells, Nanomedicine, and Biotechnology, Aug. 11, 2014, 44:277-284). 
The teachings of the above references have been set forth above.
As discussed above, the Li reference teaches the method of preparing sodium alginate stabilized hydroxyapatite suspension. The Li reference does not teach adding an ammonia water into the mixture to regulate the pH of the solution to 9-10. However, this deficiency is cured by Chung et al.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Chung into Xie, Sohail and Li and set the pH of the reacting mixture (i.e. calcium nitrate and diammonium hydrogen phosphate) to be about 11-12 by adding ammonia water. One would have been motivated to do so because Chung teaches the same method of preparation of hydroxyapatite as the one taught by Li. Since Li is silent on what the pH of the reacting mixture is, it would have been obvious to one skilled in the art to look towards the teachings of Chung and incorporate a pH value which is known in the art when preparing hydroxyapatite using the method. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments/Declaration
Applicant's arguments filed 11/19/2021 with respect to the 103 rejections have been fully considered but they are not persuasive.

In response, it is argued that even though Li does not state that sodium alginate is added as a stabilizing agent, it teaches the step of adding sodium alginate which reads on the instantly claimed limitation wherein sodium alginate is added to hydroxyapatite. 
Applicant in their arguments and declaration argued unexpected results with respect to the specific sequence of steps for the preparation of claimed composite fibrous membrane and specific concentration of the sodium alginate in the sodium-alginate stabilized hydroxyapatite suspension. It was argued that the data presented in the arguments/declaration show that before mixing hydroxyapatite with polyvinyl alcohol and forming spinning solution, using sodium alginate as a stabilizing agent to stabilize they hydroxyapatite is a key step to obtain a stable and uniform hydroxyapatite suspension and to solve a problem of severe agglomeration in fiber membranes and that this was unexpected. It was also argued that the concentration of sodium alginate in the sodium-alginate stabilized hydroxyapatite suspension is important to solve problem of severe agglomeration in sodium alginate-hydroxyapatite suspensions which was unexpected. 
In response, firstly, as evidenced by Houdali (Textile Research Journal, Sept. 30, 2016, Vol. 87(16), 2028-2038), it was known in the art that sodium alginate is used for obtaining a stable uniform dispersion of hydroxyapatite microparticles (see: Abstract; Entire Document). Thus, obtaining a uniform hydroxyapatite suspension by using sodium alginate is not an unexpected result. Also, since it was known in the art that sodium alginate is used for obtaining a stable uniform dispersion of hydroxyapatite microparticles, it would have been obvious to manipulate the amount such that agglomeration is inhibited. With respect to prevention of agglomeration, it is argued that the instant claims are directed to a preparation method of a composite fibrous membrane and not towards the prevention of agglomeration in fiber membranes and the claims also do not recite the prevention of agglomeration. .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616